Citation Nr: 1206686	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  05-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Joseph J. Leghorn, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. P.D., Ms. A.M., and Mr. D.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1973 to December 1974, and in the United States Army from February 2003 to August 2003.  He served in Iraq in support of Operation Iraqi Freedom from April 2003 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a noncompensable initial evaluation for bilateral hearing loss, effective September 11, 2003 (the date on which his original claim for VA compensation for hearing loss was received.)  During the course of the appeal, a June 2005 rating decision awarded a 10 percent evaluation for the Veteran's bilateral hearing loss, effective September 11, 2003.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for his service-connected bilateral hearing loss for separate periods of time, from September 11, 2003, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2009, the Veteran and his witnesses appeared at the RO to present oral testimony in support of the appeal at a hearing conducted before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In July 2009, the Board remanded the hearing loss issue to the RO for additional evidentiary and procedural development, including scheduling the Veteran for a new VA audiological examination.  Following this development, the RO confirmed and continued the 10 percent evaluation assigned to the Veteran's bilateral hearing loss in a June 2011 rating decision.  The case was returned to the Board and the Veteran now continues his appeal.  (The Board notes that additional claims for service connection for posttraumatic stress disorder (PTSD), hypertension and residuals of a stroke that were previously part of the current appeal have subsequently been granted in full in a September 2011 rating decision that was rendered during the course of this appeal.  As these matters are no longer in contention, they are thusly no longer before the Board.)


FINDINGS OF FACT

The objective audiological evidence demonstrates that for the period from September 11, 2003 to the present, the Veteran's bilateral hearing loss was manifested by no greater than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation above 10 percent for bilateral hearing loss were not met at any time during the appellate period from September 11, 2003 to the present.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his or her possession that pertains to the claim was removed from the regulation.  

The claim for a higher initial evaluation for the service-connected bilateral hearing loss flows downstream from a September 2004 rating decision, which initially established service connection for the Veteran's hearing loss, effective from September 11, 2003, based on the date of the Veteran's claim of entitlement to VA compensation for this disability.  See 38 C.F.R. § 3.400 (2011).  Ultimately, an initial rating of 10 percent was assigned, effective from September 11, 2003.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to the Veteran's claim.

In addition, the duty to assist the Veteran has been satisfied in this case.  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (West 2002) (setting forth the VA Secretary's various duties to claimant).

As the current appeal stems from September 11, 2003, when the Veteran filed his initial claim for service connection for bilateral hearing loss, the most relevant time period to the adjudication of the claim encompasses the period from this date to the present, and assignment of a staged rating during this period may be appropriate based on the evidence and facts found.  See 38 C.F.R. § 3.400(o)(2) (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that clinical records from VA and VA-authorized medical service providers, which pertain to the Veteran's bilateral hearing loss for the period spanning 2003 - 2011 have been obtained and associated with the claims file.  The RO provided the Veteran with a new audiological examination that addressed the occupational impact of his hearing loss, pursuant to the July 2009 Board remand; thus, the Board finds that the RO has substantially complied with its remand instructions and no further remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As expressly stated in a signed statement dated in June 2011 following receipt of the most recent supplemental statement of the case, the Veteran has not otherwise indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  The Veteran was afforded VA examinations specifically addressing the degree of impairment produced by his hearing loss in August 2004, November 2004, February 2009, and March 2011.  The Board has reviewed these examination reports and takes note that the Veteran's relevant clinical history was considered by the examiners who performed these examinations, who then provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions.  Additionally, the March 2011 audiological report includes sufficient discussion and clinical findings for the Board to determine the impact of the Veteran's hearing loss on his occupational functioning, in compliance with the Court's holding in the case of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the August 2004, November 2004, February 2009, and March 2011 VA audiological examinations are collectively deemed to be adequate for rating purposes for the initial rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation (see 38 C.F.R. § 4.1), where an award of service connection has already been established and only an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Only independent medical evidence may be considered to support medical findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Nothing in the Veteran's claims file shows that he has the requisite knowledge, skill, experience, training, or education in medicine or audiology to render a clinical opinion that would be accorded any probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his contentions alone regarding the perceived severity of his hearing loss cannot constitute competent medical evidence for purposes of objectively rating his level of impairment.  38 C.F.R. § 3.159(a)(1) (2011).  The Board notes in this regard that the determination of the level of hearing loss for rating purposes is through audiometric testing using instrumentation that a layperson cannot approximate through his or her sensory perception.
 
The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2011).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The tests are conducted without the use of hearing aids.  See 38 C.F.R. § 4.85 (2011).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b) (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e) (2010).

If puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2011).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2011).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2011).

The Board notes that for the period commencing on September 11, 2003, outpatient audiology treatment records dated from September 2003 to March 2011 show, in pertinent part, that the Veteran received routine clinical evaluation of his ears and inspection and maintenance of his VA-issued electronic hearing aids.  These records indicate that the Veteran had difficulty using binaural hearing aids because they induced headaches, dizziness, and disequilibrium, and so he thusly used only a monaural hearing aid in one ear.  The records indicate that his hearing aids interfered with his reading glasses and that he was provided with special magnets to allow his hearing aid to be used with his mobile telephone and landline telephone.

On VA audiological evaluation in August 2004, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
45
45
25
LEFT

50
45
45
30

Pure tone averages were 40 decibels for his right ear and 42.5 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  These audiological findings correspond to a Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI and VIA (2011).  Under Table VII, a designation of Level I hearing in the right ear and Level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  As the Veteran's hearing thresholds are not all 55 decibels or more in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in either ear, he does not meet the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  Neither ear demonstrates the required pure tone thresholds for application of 38 C.F.R. § 4.86(b).  The audiological diagnosis was bilateral sensorineural hearing loss.

VA audiological evaluation in November 2004 shows that the Veteran's pure tone thresholds, in decibels, were as follows:






HERTZ




1000
2000
3000
4000
RIGHT

50
45
45
35
LEFT

55
50
50
35

Pure tone averages were 43.75 decibels for his right ear and 47.5 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left ear.  These audiological findings correspond to a Level III hearing in the right ear and Level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of Level III hearing in the right ear and Level IV hearing in the left ear yields a 10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As the Veteran's hearing thresholds are not all 55 decibels or more in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in either ear, he does not meet the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  Neither ear demonstrates the required pure tone thresholds for application of 38 C.F.R. § 4.86(b).  The audiological diagnosis was bilateral sensorineural hearing loss.  

VA audiological evaluation in February 2009 shows that the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
50
40
LEFT
55
50
50
45

Pure tone averages were 47.5 decibels for his right ear and 50 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  These audiological findings correspond to a Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of Level I hearing in the right ear and Level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As the Veteran's hearing thresholds are not all 55 decibels or more in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in either ear, he does not meet the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  Neither ear demonstrates the required pure tone thresholds for application of 38 C.F.R. § 4.86(b).  The audiological diagnosis was bilateral sensorineural hearing loss.

 VA audiological evaluation in March 2011 shows that the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
50
45
LEFT
60
55
50
45

Pure tone averages were 51.25 decibels for his right ear and 52.5 decibels for his left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  These audiological findings correspond to a Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of Level I hearing in the right ear and Level I hearing in the left ear yields a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As the Veteran's hearing thresholds are not all 55 decibels or more in each of the frequencies 1000, 2000, 3000, and 4000 Hertz in either ear, he does not meet the criteria for exceptional patterns in hearing impairment to be afforded consideration under 38 C.F.R. § 4.86(a).  Neither ear demonstrates the required pure tone thresholds for application of 38 C.F.R. § 4.86(b).  The audiological diagnosis was bilateral sensorineural hearing loss.

In the March 2011 examination report, the reviewing audiologist presented the following commentary and opinion:

The [Veteran] has an overall moderate sensorineural hearing loss in both ears.  Due to his [stroke-related] neurological injury he is only able to utilize one hearing aid.  Binaural amplification was attempted; however the [Veteran's] equilibrium and balance were affected.  The [Veteran's] ability to communicate effectively will be best in quiet and one-on-one conversation.  He will more likely than not have difficulty understanding conversational speech in groups, [with] background noise and when the speaker is not directly facing him.  Additionally, telephone communication will be extremely difficult due to the nature of his hearing loss.

The effect of the condition(s) on the [Veteran's] usual occupation is difficulty communicating on the telephone and difficulty understanding conversational speech in less than ideal situations.  The effect of the condition(s) on the [Veteran's] daily activity is difficulty communicating on the telephone and difficulty understanding conversational speech in less than ideal situations.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss and the inconvenience of having to use hearing aids.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results obtained on VA-authorized clinical examinations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board finds that the clinical evidence does not demonstrate bilateral hearing loss to level of impairment greater than 10 percent on strict application of the rating schedule for the period from September 11, 2003 onwards.

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In addition to bilateral hearing loss, the Veteran is service connected for PTSD (currently rated 50 percent disabling), tinnitus (currently rated 10 percent disabling), and residuals of a stroke with hypertension (currently rated 10 percent disabling).  
The Veteran's bilateral hearing loss is clinically demonstrated to cause some impairment in occupational functioning due to his difficulty hearing spoken and telephone conversations and thus comprehending their meaning.  This is especially so when work-related orders, commands, or instructions are conveyed through spoken word.  While it is conceded that a hearing loss disability can impose a degree of interference with one's occupational functioning, there is no objective evidence in the present case that demonstrates that the Veteran's hearing loss has actually resulted in a marked level of interference with his capacity for employment.  In this regard, the Board notes that the record reflects the Veteran's occupational history as a vehicle driver and travel coordinator, as well as serving as a communications chief during military service.  The records indicate that the Veteran was fully employed up to around August 2010, as a VA psychiatric treatment note dated in December 2010 shows that he reported being no longer able to work due to his PTSD symptoms and residuals of his brain injury.  As such, the Board cannot concede that the Veteran's hearing loss alone causes marked interference with his capacity for employment.  The level of impairment objectively demonstrated is contemplated by the rating criteria for a 10 percent evaluation.  The Board thus finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) (2011).  That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran's bilateral hearing loss disability is not adequately addressed by the regular rating schedule.  Although the Veteran may have difficulty hearing telephone and spoken conversations because of his impaired hearing, the evidence does not reflect that his service-connected hearing loss affects his daily life in a markedly unusual or exceptional way.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His claim for an initial evaluation in excess of 10 percent as of September 11, 2003, for bilateral hearing loss is therefore denied.


ORDER

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


